Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
This Office Action is in response to the Applicant’s reply received 2/01/21.  Claims 1, and 4-27 are pending.  Claim 9 is withdrawn.  Claims 1, 4-8, and 10-27 are considered on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-7, and 10-27 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben-Yoseph et al. (WO 00/17378, IDS 6/18/14) in view of Filachione et al. (US 2710880, published 1955, IDS 6/18/14) and Eyal et al. (US 6229046, published 2001) in light of HCl: Physical & Chemical Properties and Pubchem (Methyl Ethyl Ketone).
Ben-Yoseph et al. teach a method of isolating lactic acid from a fermentation broth comprising the following steps:
Removing the biomass from a fermentor #1 (see Fig. 2) with a separator #2 to produce an aqueous solution comprising magnesium lactate (pg.3, Number 1);
Evaporating some of the water from the solution produced in (a) with an evaporator #3 to produce a solution comprising about 15% magnesium lactate (pg. 4, 1st  and 2nd full paragraphs);
Acidifying #4 the magnesium lactate solution of (b) to produce a solution of lactic acid (LA) and dissolved MgCl2 (pg. 3, Number 2) (these are the starting material used in the extraction of claim 1a));
Performing a liquid/liquid extraction with iso-amyl alcohol #5 to produce an organic solution of LA and an aqueous solution of MgCl2 (pg. 5-6, Number 4 a) Multi-stage Extraction Battery)(corresponds to claim 1, step a));
Back-extracting the organic solution of LA from (d) with an aqueous solution to recover purified LA (pg. 6 Number 4 b) and c))(corresponds to claim 1, step b); and
The aqueous solution of (d) comprising MgCl2 is sent to a thermohydrolysis reactor #8 to decompose this salt into MgO and HCl (corresponds to claim 1, step c).
It is noted that in Fig 1, Ben-Yoseph et al. teach that the acidification step #3 is performed prior to the concentration step #4 which is the opposite of Fig 2 where the concentration step #3 is performed prior to acidification #4.  Therefore it would be obvious to meet the limitations of claim 13 and concentrate the acidified aqueous mixture comprising MgCl2 and lactic acid prior to extraction with the organic solvent, 
As an alternative to iso-amyl alcohol in the liquid/liquid extraction, Ben-Yoseph et al. teach that amines, alcohols and ethers, including diisopropyl ether (a C6 ether), can also be used as solvents for extractions (pg. 5, bottom). They teach that the extraction can be carried out by directly contacting the aqueous solution with the solvent (Example 2 and Example 8).  Indeed Example 8 teach that the organic liquid used to extract the lactic acid is 100% organic solvents and no extractants, including amine extractants (Example 8).  Therefore it would be obvious to use only 90% or even 100% organic solvents in the extraction since this is expressly used by Ben-Yoseph et al. 
	Further elaborating on the thermohydrolysis reactor, Ben-Yoseph et al. teach reacting the MgCl2 with water at more than 500 °C to produce MgO and HCl (pg. 7, Number 8).  It is noted that the boiling point of various azeoptropes of HCl range from 108.58 to 50.5 °C (as supported by Physical & Chemical Properties), then it is obvious that once HCl leave the reactor which is at more than 500 °C, it is in the gas phase.  The HCl is then absorbed by water to generate an aqueous solution of HCl which is sent to the acidification stage (pg. 7, Number #11) to acidify the Mg-lactate produced by the fermentor#1 and concentrated by the evaporator #3. The MgO is quenched with water to produce Mg(OH)2 which is then recycled to the fermentor to neutralize the pH (pg. 7, Number 10).
	It is noted that both Figs 1 and 2 show the HCl from the thermohydrolysis reactor (#7 and #8 respectively) is sent directly to acidification (#3 and #4 respectively).  They do not show a step of quenching the HCl gas with water.  Therefore it would be obvious 
	Concerning the fermentor, bacteria is cultured with sugar (e.g. carbon source) between room temperature and 50°C (pg. 3, Number 1).  The pH of the fermentor is adjusted with Mg(OH)2 to 5.5 to 6.5 to produce a solution comprising the corresponding carboxylate, magnesium lactate (pg. 3, Number 1).  
	However Ben-Yoseph et al. do not expressly teach that their aqueous mixture of chloride salt is from 5-30 wt%.  However this would be obvious in view of Filachione et al. who also teach a method of extracting lactic acid from aqueous solutions, including fermentation liquor (col 1, lines 50-60).  Similar to Ben-Yoseph et al., Filachione et al. teach extracting the lactic acid with organic solvents including lower alcohols and ketones (col 2, lines 15-20).  They teach that this extraction can be improved by using inorganic salts which include MgCl2 as well as NaCl, NH4Cl and CaCl2 at a sufficient concentration (col 2, lines 20-25).  They teach that for the chloride salts this sufficient concentration can range from 0.5 to 2 equivalents of lactic acid (Table I). It is clear from Example 51 of Filachione et al. that by “equivalents” of salt they are referring to the “equivalent” of salt to lactic acid (col 3, lines 45-47).  In particular, Example 51 teach 2 were added this would be 40%.  Following this guidance, Ben-Yoseph et al. teach a 15% lactic acid concentration in their solution after evaporation but prior to extraction then it would be obvious to ensure at least 1-2 equivalents (i.e. 15-30%) of MgCl2 or other chloride salt was present or added to the solution since Filachione et al. teach that this is an advantageous amount of chlorine salt to extract lactic acid from an aqueous solution with an organic solvent.  One of ordinary a skill would recognize this as simply applying a known technique to a known method of extracting lactic acid from aqueous fermentation solutions (MPEP 2141 III C-D).
	Also it would also be obvious to substitute ketones as the solvent or any of the other chloride salts listed by Filachione in the method of Ben-Yoseph et al. since Filachione et al. teach that these are suitable materials for the extraction of lactic acid from fermentation broths and it would be obvious to substitute one known element for another when they serve the same purpose (e.g. extracting lactic acid, MPEP 2144.06 II).
However, while Ben-Yoseph et al. and Filachione et al. teach extracting lactic acid from fermentation broth using various solvents including diisopropyl ether, isoamyl alcohol (Ben-Yoseph, pg. 5, bottom) and methyl ethyl ketone (Filachione, Example 51).  They do not teach a C5-C8 ketone including methyl isobutyl ketone (e.g. a C6 ketone).  However this would be obvious in view of Eyal et al. who also teach extracting lactic acid from a fermentation broth using alcohols, ketones and ethers including isopropyl ether (i.e. diisopropyl ether) and methyl isobutyl ketone (Eyal, col 11, lines 55-67).  Eyal 
Also while Ben-Yoseph et al. teach that their aqueous broth is acidified prior to extraction with the organic solvent (Ben-Yoseph, Fig 1 #3 and Figs 2 #4), they do not expressly teach the pH of the broth is 2.  However, this too would be obvious in view of Eyal et al. since they teach that aqueous broth has its pH lowered to 2 prior to the direct extraction of the with an organic solvent  (Eyal, col 32, lines 10-25) and suggests that a pH of 0.86 is suitable as well (Eyal, col 9, lines 45-48).  Therefore it would be obvious for one of ordinary skill to acidify the aqueous broth of Ben-Yoseph to a pH of 2-0.86 since Eyal et al. teach that this is a suitable pH to acidify the aqueous broth to  extract lactic acid using an organic solvent (MPEP 2143 I  B-D). 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Applicant’s Arguments

Applicant's arguments have been fully considered but they are not persuasive.
2 (col 2, lines 20-25, Example 51 and Table I) and Eyal who teach using alcohols, ethers, and ketones including  methyl isobutyl ketone for the same purpose (col 11, lines 55-57).  Therefore the art is clear that numerous solvents can be used to extract lactic acid from fermentation broths. The MPEP 2144.06 II is clear that substituting equivalents know for the same purpose is obvious. 
The Applicant argues that Ben-Yoseph does not suggest using any solvent independently of alcohol.  However this is directly contradicted by Ben-Yoseph who expressly suggests other solvents including amines, alcohols and ethers are preferred or even most preferred (Ben-Yoseph, pg. 5, last full paragraph) and does not suggest that they are in a mixture or required to be in a mixture.  Applicant is reminded that M.P.E.P. § 2123 states:
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." And  furthermore “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments”.

Therefore it is clear that Ben-Yoseph suggests other solvents can be used for extracting lactic acid from fermentation broths, and when combined with Filachione and Eyal, these solvents include ketones, including the C6 ketone methyl isobutyl ketone. 
	The Applicant argues that the characterization of Alamine 336 as a solvent by Ben-Yoseph is incorrect and should be considered an extractant.  However the question for this rejection is would it be obvious to leave Alamine 336 out of the solvent extraction.  Considering the three references used in this action to render obvious using a C6 ketone to remove lactic acid from a fermentation both, the answer would be yes.  Filachione and Eyal both suggest using ketones to extract lactic acid from fermentation broths and with no mention of Alamine 336.  As detailed above, it would be obvious to substitute methyl isobutyl ketone into the method of Ben-Yoseph since it is known to extract lactic acid from fermentation broths. 
	Considering the substitution of methyl isobutyl ketone for the other solvents suggested by Ben-Yoseph, the Applicant argues that no clear motivation for the substitution is provided by Ben-Yoseph or Filachione.  However as mentioned previously, the expressed motivation to use methyl isobutyl ketone is provided by Eyal.  Furthermore Eyal also cites other solvents suggested by Ben-Yoseph and Filachione, namely alcohols and ethers.  Therefore methyl isobutyl ketone is part of a small list, expressly taught as suitable for extracting lactic acid from fermentation broths and obvious to substitute into the method of Ben-Yoseph. 
	The Applicant argues that Filachione does not provide sufficient predictability that MgCl2 would be a suitable inorganic salt when combined with a ketone to extract lactic acid since Filachione state “not all salts are suitable and…some are more effective than 2  “may be used” (Filachione, col 2, lines 20-30).  Therefore the suggestion is made that MgCl2 is a suitable salt for extracting lactic acid from fermentation broth.  
	The arguments that one of ordinary skill in the art would not know what a sufficient amount of MgCl2 to add for the extraction because the examples do not use this salt is not persuasive.  The chloride salts used by Filachione in the examples is from 0.5 to 2 equivalents (Table 1).  Therefore that provides a range for one of ordinary skill to use MgCl2 to extract lactic acid from a fermentation broth.  
	Also the Applicant suggests that a skilled artisan would “omit magnesium chloride from the tested salts…because its results suggested it was of little value” is a mischaracterization of the teachings of Filachione.  They teach that “phosphates are of little value” in extracting lactic acid (col 4, lines 65-66).  Filachione characterizes chlorides as less effective than sulfates (col 4, lines 64-65).  However looking at the examples in Table I they show the range of lactic acid extracted for sulfates was 93-24% while 70-23% for chlorides.  So while less effective than sulfates, it is clear from the data that “less effective” chlorides were still inside the range for extracted lactic acid as the sulfates and therefore continue to be a suitable salt for this purpose. 
	The applicant argues that their method is a low pH fermentation at 2 and therefore Eyal is not applicable to meet this limitation.  However this argument is not commensurate in scope with the claim.  The claim 1 indicates that the aqueous mixture has a pH of 2 or lower, not that the fermentation occurs at a pH of 2.  Indeed there is not limitation on the pH of fermentation in the steps defined by claim 4.  Therefore these non sequitur arguments are not persuasive. 
The Applicant also re-iterates the argument that since the examples of Eyal are drawn to the use of amines and Alamine 336 as a solvent system to extract lactic acid from the fermentation broth and that this system is similar to that used by Ben-Yoseph, one of ordinary skill would not have sufficient motivation to use another system, especially not C5-C8 ketones.  However while the Applicant is fixated on the teachings in the examples, Eyal is clear that ketones are listed as a preferred solvent and that methyl isobutyl ketone and cyclohexanone is expressly recited (Eyal, col 11, lines 55-65). The same paragraph suggests using 95% or more of these solvent.  Therefore one of ordinary skill would have both suggestion and guidance on using C6 ketones to extract lactic acid from Eyal.  It is noted that Eyal does not discourage or discredit these solvents in their teachings so therefore simply focusing the examples on another system cannot be interpreted as a teaching away. M.P.E.P. § 2123 state:
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)
Response to Remaining Rejections
	Applicants rely on the arguments used in traversing the above rejection to also traverse this rejection without additional arguments. However, as explained above, the previous rejection stands.  Therefore, the response set forth above to arguments also applies to this rejection.

Claim 8 remains rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ben-Yoseph et al. ( WO 00/17378) , Filachione et al. (US 2710880, published 1955) and Eyal et al. (US 6229046, published 2001) as applied to claim 1, 4-7, and 9-27  above, and further in view of (Lehnhardt (WO 95/03268, IDS 6/18/14).
	While Ben-Yoseph et al., Filachione et al., and Eyal et al.  teach extracting lactic acid with an organic solvent plus a chloride salt from an aqueous solution that was acidified. They teach various organic solvents including methyl ethyl ketone (Filachione, col 3, lines 50-75) or methyl isobutyl ketone (Eyal, col 11, lines 55-67) can be used for the extraction.  However they do not teach that other carboxylic acids listed in claim 8.  However this would be obvious in view of Lehnhardt et al. 
	Lehnhardt et al. teach the extraction of lactic acid using a forward (i.e. first) extraction with organic solvent (Lehnhardt, Figs 1 #52) and subsequent extractions (i.e. back extractions) of the organic solvent with an aqueous solution (Fig 1 #60 and #68)  to obtained purified lactic acid #74 and #82.  Lehnhardt et al. also teach that the 
	Also while Ben-Yoseph et al.  teach that they acidify their concentrated fermentation broth prior to extraction (Ben-Yoseph, Fig 1 #3 and Fig 2, #4) they do not teach the pH.  However this would also be obvious in view of Lehnhardt et al. who teach that the pH of their acidulated feed prior to extraction ranges from 1-4.5 (Lehnhardt, pg. 6, lines 10-25) and that the feed also has inorganic salts to enhance extraction (Lehnhardt, pg. 6, lines 10-15 and pg. 7, lines 20-30).  Therefore it would be obvious to acidify the concentrated fermentation broth to a pH of 1 prior to extraction with an organic solvent and inorganic salt since Lehnhardt et al. teach this is a suitable condition for this type of extraction.  One of ordinary skill would recognize this as simply applying a known condition for the acidification of a carboxylic acid containing aqueous media for extraction with an organic solvent with an inorganic salt (MPEP 2143 I C-D). 	
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
In response to this office action the applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANE E UNDERDAHL whose telephone number is (303) 297-4299.  The examiner can normally be reached Monday through Thursday, M-F 8-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at (571) 272-3311.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANE UNDERDAHL/Primary Examiner, Art Unit 1699